DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the marginal zone (claims 4-6 and 9-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the webs are oriented in a longitudinal direction of the first leg.  This phrase is confusing.  Clarification is needed to better describe the orientation of the webs relative to the first leg 8 of the base body.  Clarification and correction are required. The phrase will be read as “along the longitudinal length of the first leg”.
Claims 4-6 and 9-10 recite “a marginal zone”.  This feature is not shown in the drawings and it is therefore unclear of its location relative to other components recited in the claims.  Clarification and correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP90315123A (Ihara) in view of US Pub 2016/0101660 (Wolf-Monheim).
Regarding claim 1, Ihara discloses a base body (fig 1) having several hollow chambers (between webs 18) and having a plurality of bearing mounts (12, 13, 14), a first one of the bearing mounts (at 13) being formed by one of the hollow chambers and sized to traverse the base body to define a first bearing axis which extends in a direction in correspondence to a direction of the hollow profile, a second one of the bearing mounts (at 12) being positioned in a first end portion of the base body and defining a second bearing axis which extends in a direction that deviates from the direction of the hollow profile,  a third one of the bearing mounts 14 being positioned in a second end portion of the base body, thereby configuring the chassis control arm as triangular control arm, the base body having a center portion which includes the first bearing mount and is arranged between the first and second end portions., the base body having a first leg (generally leg including 15 in Fig 1, between bearings 13 and 12) extending from the first end portion to the center portion, and a second leg (generally at 16, between bearings 14 and 13) extending from the second end portion to the center 
Regarding claim 2, as best understood,  Ihara discloses that the base body has opposite walls 15 and 17 and webs 18 interconnecting the walls to form the hollow chambers (between webs 18), the webs being oriented in a longitudinal direction of the first leg, wherein at least two of the webs have a thickness that differs from one another (See Fig 1 and note different thickness of the uppermost web 18 and the next lower web 18.  Further, it is noted that “the longitudinal direction of the first leg is not adequately defined and as such is read as along the longitudinal length/direction of the  first leg).
Regarding claim 3, as best understood, Ihara in Fig 1 discloses that one of the two webs is arranged in the first leg and the other one of the two webs is arranged in the second leg with the thickness of the one of the two webs being greater than the thickness of the other one of the two webs.  (Note the different thickness of the uppermost web 18 in the first leg and the thickness of a lower web of the bottommost reference number 18, which is in the second leg.)
Allowable Subject Matter
Claims 8 and 11 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  In particular, USPN 10,814,535 (Lee), US Pub 2018/0154718 (Kwon), US Pub 2015/0283595 (Haselhorst) show triangular control arms with chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616